 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   XIFIN, INC., a California Corporation,                     Case No.: 18-CV-890 JLS (BLM)
12                                             Plaintiff,       ORDER GRANTING MOTION FOR
     v.                                                         DEFAULT JUDGMENT
13
14   DIAGNOSTIC LAB SERVICES, LP, a                             (ECF No. 12)
     Texas limited partnership,
15
                                            Defendant.
16
17
18            Presently before the Court is Plaintiff XIFIN Inc.’s Motion for Default Judgment
19   (“Mot.,” ECF No. 12). After reviewing Plaintiff’s briefing and supporting evidence and
20   weighing the relevant factors, the Court GRANTS Plaintiff’s Motion for Default
21   Judgment.
22                                              BACKGROUND
23            Plaintiff XIFIN, Inc. is a San Diego-based healthcare information technology
24   company that provides clients with cloud-based billing services, which Plaintiff provides
25   through its proprietary Revenue Performance Management (“RPM”) system. ECF No. 1
26   (“Compl.”) at 3.1 The RPM system helps medical facilities submit claims to insurance
27
28   1
         For ease of reference, the Court cites to the CM/ECF page numbers stamped at the top of the page.

                                                            1
                                                                                           18-CV-890 JLS (BLM)
 1   companies, government operated programs, and individuals. Id. Defendant Diagnostic
 2   Lab Services, LP is a laboratory that provides diagnostic services to healthcare providers
 3   in the United States. Id.
 4          On August 17, 2016, Plaintiff and Defendant entered into a three-year “Systems and
 5   Services Agreement” (“Services Agreement”).           Id.   Under the Services Agreement,
 6   Plaintiff was to configure its RPM system to agreed specifications, provide Defendant
 7   system access, and provide ongoing support and services related to the processing and
 8   management of Defendant’s claims to third parties. Id. at 3–4. Defendant’s obligation
 9   under the Services Agreement was to pay an implementation fee and ongoing service fees.
10   Id.
11         Plaintiff implemented the RPM system on or about January 1, 2017, and Defendant
12   began processing bills through the system. Id. Plaintiff thereafter processed Defendant’s
13   billings until, on August 29, 2017, Plaintiff terminated the Services Agreement because
14   Defendant failed to pay any of the service fees that were due. Id. at 5.
15         On October 17, 2017, Plaintiff filed a complaint against Defendant for breach of
16   contract. Mot. at 5 (citing XIFIN v. Diagnostic Lab Serv., LP, No. 17-cv-02134-CAB-
17   BLM (S.D. Cal. filed Oct. 17, 2017), ECF No. 1). On December 7, 2017, the Parties
18   entered into a settlement agreement in which the Parties agreed to mutual releases and
19   settlement of all claims in exchange for Defendant paying Plaintiff $200,000. Id. The
20   agreement required Defendant to pay the amount over the course of ten equal installments
21   of $20,000, beginning in December 2017 and continuing each month thereafter. Id. Under
22   the settlement agreement, the Parties agreed that if Defendant “fail[ed] to timely make any
23   payment required under . . . this Agreement, [Plaintiff], at its sole discretion, may re-file a
24   breach of contract lawsuit against [Defendant] (and/or its successors, transferees, and
25   assigns) for breach of the [Services Agreement].” Id.; see also Declaration of Tammy
26   Lawrence (“Lawrence Decl.”), Ex. A at 3, ECF No. 12-4.
27         Defendant paid Plaintiff $20,000 on December 8, 2017. Mot. at 5. On the same day,
28   Plaintiff filed with the court a notice of voluntary dismissal without prejudice of all claims

                                                    2
                                                                                  18-CV-890 JLS (BLM)
 1   against Defendant. Id. (citing XIFIN, Case No. 17-cv-02134-CAB-BLM, ECF No. 6). On
 2   January 30, 2018, Defendant paid Plaintiff $10,000. Id. Since then, Plaintiff has failed to
 3   make any further payments. Id.
 4         After Defendant failed to make timely payments, Plaintiff filed the Complaint in the
 5   instant action on May 8, 2018. Id. at 5–6. On June 29, 2018, Plaintiff filed an Affidavit of
 6   Due Diligence, stating that its attempt to serve Defendant was unsuccessful because
 7   Defendant was no longer at its place of business and there was a sign on the door stating,
 8   “the locks have been changed due to tenant default.” ECF No. 3. On August 8, 2018,
 9   Plaintiff served the complaint on the State of Texas, Secretary of State. Mot. at 6.
10   Defendant failed to file any responsive pleading, id., and on January 14, 2019, the Clerk
11   entered default against Defendant. ECF No. 10. Plaintiff filed the instant motion now
12   before the Court.
13                                     LEGAL STANDARD
14         Federal Rule of Civil Procedure 55 permits a court to enter default judgment upon a
15   party’s application. Although default judgments are ordinarily disfavored, a court may
16   grant or deny a motion for default judgment at its discretion. See Alan Neuman Prods.,
17   Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988) (citing Haw. Carpenters’ Tr. Funds
18   v. Stone, 794 F.2d 508, 511–12 (9th Cir. 1986); Eitel v. McCool, 782 F.2d 1470, 1471 (9th
19   Cir. 1986); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)).
20         The Ninth Circuit has set out seven factors, known as the Eitel factors, that a court
21   may consider when exercising its discretion as to whether or not to grant default judgment:
22                (1) the possibility of prejudice to the plaintiff, (2) the merits of
23                plaintiff’s substantive claim, (3) the sufficiency of the complaint,
                  (4) the sum of money at stake in the action, (5) the possibility of
24
                  a dispute concerning material facts, (6) whether the default was
25                due to excusable neglect, and (7) the strong policy underlying the
26                Federal Rules of Civil Procedure favoring decisions on the
                  merits.
27
28   Eitel, 782 F.2d at 1471–72.

                                                   3
                                                                                 18-CV-890 JLS (BLM)
 1         When weighing these factors, the well-pleaded factual allegations of the complaint
 2   are taken as true, except for those allegations relating to damages. TeleVideo Sys., Inc. v.
 3   Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987); see also Fed. R. Civ. P. 8(b)(6). To
 4   prove damages, a plaintiff may submit declarations, or the Court may hold an evidentiary
 5   hearing. See Affinity Grp., Inc. v. Balser Wealth Mgmt., LLC, No. 05CV1555 WQH (LSP),
 6   2007 WL 1111239, at *1 (S.D. Cal. Apr. 10, 2007); see also Taylor Made Golf Co. v.
 7   Carsten Sports, 175 F.R.D. 658, 661 (S.D. Cal. 1997) (“In assessing damages, the court
 8   must review facts of record, requesting more information if necessary, to establish the
 9   amount to which plaintiff is lawfully entitled upon judgment by default.”).
10                                          ANALYSIS
11   I.    Jurisdiction
12         To enter default judgment against Defendant, the Court must first determine it has
13   subject-matter jurisdiction. See Twitch Interactive, Inc. v. Johnston, No. 16-cv-03404-
14   BLF, 2019 WL 3387977, at *3 (N.D. Cal. July 26, 2019).                Here, the Court has
15   subject-matter jurisdiction under 28 U.S.C. § 1332, because this is a civil action between
16   citizens of different states and the amount in controversy exceeds $75,000. Plaintiff is a
17   California corporation with its principal place of business in California, while Defendant
18   is a Texas limited partnership with its principal place of business in Texas. Mot. at 6.
19   Plaintiff seeks contract damages totaling $706,745.67, well above the amount in
20   controversy threshold. Id. at 16.
21         The Court must also have personal jurisdiction over the defendant, or else entry of
22   default judgment is void. Veeck v. Commodity Enters., Inc., 487 F.2d 423, 426 (9th Cir.
23   1973). For the reasons below, the Court finds that Plaintiff satisfied service of process and
24   that Defendant consented to jurisdiction in California.
25         A.     Service of Process
26         “A federal court is without personal jurisdiction over a defendant unless the
27   defendant has been served in accordance with Federal Rule of Civil Procedure 4.”
28   Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1135 (9th Cir. 2009). “Rule

                                                   4
                                                                                18-CV-890 JLS (BLM)
 1   4 is a flexible rule that should be liberally construed so long as a party receives sufficient
 2   notice of the complaint.” United Food & Comm. Workers Union v. Alpha Beta Co., 736
 3   F.2d 1371, 1382 (9th Cir. 1984). Under Rule 4(e) service of process may be conducted in
 4   accordance with the state law of where service is made, in this case Texas. Texas law
 5   permits the Secretary of State to act as “an agent of an entity for purposes of service of
 6   process, notice, or demand” if “the registered agent of the entity cannot with reasonable
 7   diligence be found at the registered office of the entity.” Tex. Bus. Orgs. Code Ann.
 8   § 5.251.
 9         In this case, Plaintiff first attempted to serve Defendant at Defendant’s principal
10   place of business, which was permanently closed. ECF No. 5 at 1. After attempting to
11   find a current address for Defendant but failing to do so, Plaintiff sought an extension of
12   time to serve, which the Court granted. Id. After the extension, Plaintiff successfully
13   served The State of Texas, Secretary of State. ECF No. 6 at 1; Mot. at 6. The initial attempt
14   to serve Defendant at Defendant’s principal place of business and the subsequent attempt
15   to find a current address constitutes “reasonable diligence”; therefore, service to the
16   Secretary of State was proper under Texas law. Accordingly, the Court finds that Plaintiff
17   has complied with the requirements of Rule 4.
18         B.     Personal Jurisdiction
19         “[P]arties to a contract may agree in advance to submit to the jurisdiction of a given
20   court.” Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 316 (1964). By agreeing to a
21   forum selection clause, a party consents to personal jurisdiction in that forum. Twitch,
22   2019 WL 3387977, at *4. When parties agree to submit to a certain jurisdiction, that
23   agreement should be enforced and does not violate due process unless the agreement is
24   “unreasonable and unjust.” See M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15
25   (1972).
26         Here, the Parties entered into the Services Agreement, which contains a forum
27   selection clause. Section 10.5 of the Services Agreement states, “The parties agree that all
28   actions or proceedings arising in connection with this Agreement shall be tried and litigated

                                                   5
                                                                                 18-CV-890 JLS (BLM)
 1   exclusively in the federal or state courts located in the County of San Diego, California.”
 2   Mot. at 6. Defendant therefore consented to jurisdiction in this Court. The Court finds no
 3   evidence that enforcement of the agreement would be unreasonable or unjust.
 4   Accordingly, the Court finds that it has personal jurisdiction over Defendant.
 5   II.   Entry of Default Judgment
 6         Having determined the Court has jurisdiction, the Court now turns to the merits of
 7   Plaintiff’s Motion for Default Judgment, addressing each of the Eitel factors in turn.
 8         A.     Factor I: Prejudice to Plaintiff
 9         The first factor weighs in favor of entering default judgment. Plaintiff states a valid
10   breach of contract claim against Defendant, and Defendant has failed to appear or
11   otherwise participate in this action. Plaintiff has therefore suffered and continues to suffer
12   injury from Defendant’s breach of both the Services Agreement and the Settlement
13   Agreement. Without a default judgment, Plaintiff lacks any other recourse to recover
14   damages. This constitutes prejudice that favors default judgment. See PepsiCo, Inc. v.
15   Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (noting that “[i]f Plaintiffs’
16   motion for default judgment is not granted, Plaintiffs will likely be without other recourse
17   for recovery” and will suffer prejudice); see also Moroccanoil, Inc. v. Allstate Beauty
18   Prods., Inc., 847 F. Supp. 2d 1197, 1200–01 (C.D. Cal. 2012) (“[A plaintiff] will generally
19   be prejudiced if a court declines to grant default judgment where, as here, it lacks other
20   recourse to recover damages for its injury or means to prevent [the defendant] from causing
21   it further harm.”).
22         B.     Factors II and III: Claim Merits and Sufficiency of Complaint
23         To warrant entering a default judgment, the complaint’s allegations must be
24   sufficient to state a claim upon which relief can be granted. Danning v. Lavine, 572 F.2d
25   1386, 1388 (9th Cir. 1978). A complaint satisfies this standard when the claims “cross the
26   line from conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009) (citing
27   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). A default concedes the truth of the
28   allegations in the complaint, except those relating to damages. TeleVideo, 826 F.2d at

                                                     6
                                                                                 18-CV-890 JLS (BLM)
 1   917–18 (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)); Taylor
 2   Made, 175 F.R.D. at 661 (noting that “[i]n assessing liability, the complaint’s allegations
 3   are taken as true” because “a defendant’s default functions as an admission of the plaintiff’s
 4   well-pleaded allegations of fact”).
 5         Plaintiff brings a claim for breach of contract. To state a valid cause of action for
 6   breach     of   contract   a   plaintiff   must       show:   “(1)   existence   of   a   contract;
 7   (2) plaintiff’s performance or excuse for nonperformance; (3) defendant’s breach; and
 8   (4) damages as a result of the breach.”                  Shue v. Optimer Pharm., Inc., No.
 9   316CV02566BENJLB, 2018 WL 1116567, at *2 (S.D. Cal. Feb. 27, 2018) (citing Miles v.
10   Deutsche Bank Nat’l Tr. Co., 236 Cal. App. 4th 394, 402 (2015)).
11         Here, Plaintiff has shown: (1) the Parties entered into a contract, the Service
12   Agreement, Compl. at 3–4; (2) Plaintiff performed its obligation under the Service
13   Agreement by implementing the RPM system, id. at 4–5; (3) Defendant breached by failing
14   to make payments due under the Service Agreement, id. at 5; and (4) Plaintiff suffered
15   damages in the form of the unpaid service fees and other costs due under the Services
16   Agreement, id. Accordingly, the Court finds that these factors guide in favor of granting
17   default judgment.
18         C.        Factor IV: Sum of Money at Stake
19         Under this factor, the Court considers whether the damages sought are proportional
20   to the alleged harm. Landstar Ranger, Inc. v. Parth Enter., Inc., 725 F. Supp. 2d 916, 921
21   (N.D. Cal. 2010). When a plaintiff seeks only to recover the amount of money owed to it
22   pursuant to a contract, “the sum of money at stake is reasonably proportionate to the harm
23   caused to [it] by [the d]efendant[’s] breach.” Walters v. Statewide Concrete Barrier, Inc.,
24   No. C–04–2559 JSW MEJ, 2006 WL 2527776, at *5 (N.D. Cal. Aug. 30, 2006).
25            Here, Plaintiff seeks to recover as damages the amount owed to it under the Services
26   Agreement. To support these damages, Plaintiff submitted copies of invoices sent to
27   Defendant, a calculation of late fees, and a calculation of unpaid minimum service fees.
28   See generally Lawrence Decl. Therefore, “[b]ased on the evidence presented, the [C]ourt

                                                       7
                                                                                      18-CV-890 JLS (BLM)
 1   concludes that the damages [Plaintiff] seeks are consistent with the terms of the contract[]
 2   and are otherwise appropriate.” Landstar Ranger, 725 F. Supp. 2d at 921.
 3         D.     Factor V: Possibility of Factual Dispute
 4         This factor turns on the degree of possibility that a dispute concerning material facts
 5   exists or may later arise. Eitel, 782 F.2d at 1471–72. Here, Plaintiff’s allegations must be
 6   taken as true because of the default, see TeleVideo, 826 F.2d at 917–18, and therefore any
 7   purported factual dispute appears settled as there is no indication that Defendant will
 8   defend against the action. Accordingly, this factor favors default.
 9         E.     Factor VI: Reason for Default
10         If a defendant’s default may have been the product of excusable neglect, this factor
11   weighs against granting default judgment. Eitel, 782 F.2d at 1471–72. Here, there is no
12   evidence of excusable neglect. Thus, this factor weighs in favor of default judgment.
13         F.     Factor VII: Policy Favoring Merits Decisions
14         Although this factor, by its nature, generally weighs against default judgments
15   because it encourages merits decisions, “[t]he fact that Rule 55(b) has been
16   enacted . . . indicates that ‘this preference, standing alone, is not dispositive.’” Landstar
17   Ranger, 725 F. Supp. 2d at 922 (citing Pepsico, 238 F. Supp. 2d at 1177 (quoting Kloepping
18   v. Fireman’s Fund, No. 94–2684, 1996 WL 75314, at *3 (N.D. Cal. 1996))). In the present
19   case, there is no indication that a merits decision is practicable; Defendant has yet to answer
20   Plaintiff’s complaint. See PepsiCo, Inc., 238 F. Supp. 2d at 1177 (“Defendant’s failure to
21   answer Plaintiffs’ Complaint makes a decision on the merits impractical, if not
22   impossible.”). The Court therefore concludes that the timely administration of justice
23   outweighs the strong preference for merits decisions in this case.
24         Based on the above, the Court finds that the Eitel factors weigh in favor of default
25   judgment in this case. Accordingly, the Court GRANTS Plaintiff’s Motion for Default
26   Judgment.
27   ///
28   ///

                                                    8
                                                                                  18-CV-890 JLS (BLM)
 1   III.   Assessment of Damages
 2          “Under Rule 8(a)(3), plaintiff’s demand for relief must be specific, and it must prove
 3   up the amount of damages.” Landstar Ranger, 725 F. Supp. 2d at 923 (internal citations
 4   omitted). Additionally, “[r]ule 54(c) ‘allows only the amount prayed for in the complaint
 5   to be awarded to the plaintiff in default.’” Id. (quoting Fong v. United States, 300 F.2d
 6   400, 413 (9th Cir. 1962)). In its Motion, Plaintiff seeks contract damages totaling
 7   $706,745.67. Mot. at 16. This total includes unpaid service fees, unpaid finance charges,
 8   reimbursable expenses, and unpaid minimum monthly service fees, all of which Plaintiff
 9   prayed for in the Complaint. Id.; see generally Compl.
10          First, Plaintiff claims entitlement to $139,396.21 in unpaid service fees. Id. at 11,
11   16. This amount is supported by the seven unpaid invoices of $21,320 for monthly service
12   fees. Lawrence Decl., Ex. B. Plaintiff reduces the price owed for the February 1, 2017,
13   invoice by applying “$9,843.79 of the $10,000 payment made by [Defendant] on
14   January 20, 2018 under the Settlement Agreement.” Mot. at 14. Plaintiff does not explain
15   why the entire $10,000 payment was not remitted from the damages sought or where the
16   remaining $156.21 was applied. Additionally, Plaintiff does not indicate where, if at all, it
17   reduced its claim for damages for the $20,000 settlement payment that Plaintiff received
18   from Defendant on December 8, 2017. See Mot. at 5. Without this information, the Court
19   cannot conclude the amount of damages requested is correct.
20          Next, Plaintiff claims entitlement to $23,120.92 of unpaid finance charges and
21   $4,228.54 in reimbursable expenses. Id. at 16. Plaintiff supports its claim for the unpaid
22   finance charges with calculations located in an attached table of late fees. Lawrence Decl.,
23   Ex. D. The table appears to be an accurate reflection of the “1.5% per month late fee on
24   insufficient funds” allowed for in the Services Agreement. Mot. at 15. The claim for
25   $4,228.54 in costs is similarly well supported.       Plaintiff provides two invoices for
26   reimbursable expenses, which total $4,228.54. Lawrence Decl., Ex. C.
27          Finally, Plaintiff seeks $540,000 for twenty-seven months of minimum monthly
28   service fees. Mot. at 16. Section 9.4.2 of the Services Agreement states: “If Plaintiff

                                                   9
                                                                                18-CV-890 JLS (BLM)
 1   terminates the RPM Contract as the result of an uncured material breach by Defendant,
 2   Defendant agrees to immediately pay Plaintiff the Minimum Service Fee as set forth in
 3   Schedule 1 – Fees & Payments, for the remainder of months for the then-current Term.”
 4   Compl. at 4. Because the contract was terminated in August 2017, and was set to continue
 5   until November 1, 2019, Defendant is obligated to pay the $20,000 minimum monthly
 6   service fee for the twenty-seven months remaining in the term. Mot. at 16. Plaintiff’s
 7   request for $540,000 accurately reflects $20,000 times twenty-seven. See Lawrence Decl.,
 8   Ex. G.
 9         Although Plaintiff sufficiently supports its request for damages with evidence the
10   Court finds reliable, the Court cannot approve the amount requested on the current record.
11   The Court cannot account for the $20,000 from the December 2017 payment or the
12   remaining $156.21 from the $10,000 January 2018 payment.            Therefore, the Court
13   ORDERS Plaintiff to submit a statement and any supporting evidence regarding these
14   payments and whether they were accounted for in Plaintiff’s claim for damages within
15   fourteen (14) days from the date on which this Order is electronically docketed.
16                                        CONCLUSION
17         For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Default
18   Judgment. Regarding the amount of damages, Plaintiff SHALL SUBMIT a statement and
19   evidence regarding the $20,000 January 2018 settlement payment and the remaining
20   $156.21 from the December 2017 settlement payment on or before fourteen (14) days from
21   the date on which this Order is electronically docketed.
22         IT IS SO ORDERED.
23   Dated: November 18, 2019
24
25
26
27
28

                                                 10
                                                                              18-CV-890 JLS (BLM)
